Exhibit 10.3

[imgs1_90ii.jpg]

 

For Immediate Release

 

Omagine Completes Land Rights Registration Procedures

 

Average Value is $718,614,000

 

 

New York - July 9, 2015 - Omagine, Inc. [OTCQB: OMAG] today announced that its
60% owned subsidiary, Omagine LLC (“Omagine”), has signed and registered with
the Government of Oman (the “Government”), a Usufruct Agreement (“UA”) which
legally perfects Omagine’s ownership of the development rights (the “Usufruct
Rights”) over 245 acres of beachfront land (the “Land”) in the Sultanate of Oman
(“Oman”). Omagine, Inc. and Omagine are sometimes referred to collectively
herein as the “Company”.

Omagine is developing a $2.5 billion tourism and real-estate project (the
“Omagine Project”) on the Land. In October 2014, Omagine signed the Omagine
Project Development Agreement (the “DA”) with the Government. The Omagine
Project is planned to be an integration of cultural, entertainment and
residential components. The Usufruct Rights include among other things,
Omagine’s right pursuant to the DA, to sell the Land and/or properties developed
on the Land to individual or corporate persons of any nationality worldwide.

To establish the value of its Usufruct Rights and properly record such value in
its financial statements, Omagine contracted with three separate real-estate
valuation firms, each of which is well known in Oman and Dubai and all of which
have recognizable worldwide brands in the real-estate valuation business. These
firms were tasked to provide Omagine with the value of its Usufruct Rights. All
three valuations were conducted in accordance with the professional standards
specified by the Royal Institution of Chartered Surveyors (“RICS”) and
International Financial Reporting Standards (“IFRS”).

·In November 2014, Omagine engaged the Oman office of Savills
(http://www.savills.com/ (“Savills”) operating as Arabian Real Estate LLC
http://www.savills.om). Savills provides real estate services from over 600
offices worldwide, is listed on the London Stock Exchange, and is a FTSE 250
Index company.

·In December 2014, Omagine engaged a Dubai, UAE firm with extensive experience
in Oman: DTZ International Ltd. (http://www.dtzglobal.com) (“DTZ”). DTZ is one
of the top three global commercial real estate service companies, with more than
28,000 employees operating across more than 260 offices in 50 countries and $63
billion in transaction volume.

·In January 2015, Omagine engaged another Dubai, UAE firm: Jones Lang LaSalle,
UAE Limited, Dubai Branch
(http://www.jll-mena.com/mena/en-gb/locations/Our-locations-in-MENA/dubai)
(“JLL”). JLL has 53,000 employees operating across more than 230 offices in 80
countries.

The Savills and DTZ final valuation reports were received by Omagine several
months ago. The JLL final valuation report was received by Omagine on July 7,
2015.

Although the Company believes that JLL’s valuation may be, and probably is a
statistical outlier, we have nevertheless included it when calculating the
average value of Omagine’s Usufruct Rights.

The Usufruct Rights valuations by the three aforementioned firms are summarized
in the table below:

 

 

 

 

[imgs1_90ii.jpg]



Usufruct Rights Valuation Valuation Firm  Omani Rials   U.S. Dollars *  Savills 
OMR 295,000,000  $766,233,000  DTZ  OMR 385,000,000  $999,999,000  JLL  OMR
150,000,000  $389,610,000  Average  OMR 276,666,667  $718,614,000  * (based on
July 7, 2015 XE Currency Converter exchange rate)

Omagine is consulting with its IFRS accounting consultant,
PriceWaterhouseCoopers LLP, and will soon determine the correct method in
accordance with IFRS of accounting for the $718,614,000 average value of its
Usufruct Rights in its financial statements. Omagine’s financial statements are
prepared in accordance with IFRS and are audited by Deloitte & Touche (M.E.) &
Co. LLC.

The shareholders of Omagine are:

i.Royal Court Affairs which owns 25%, and,        ii.Two subsidiaries of
Consolidated Contractors International Company, SAL (“CCC”), which collectively
own 15%, and      iii.Omagine, Inc. which owns 60%.

Omagine’s Managing Director and the Company’s president, Frank Drohan commented:
“The registration of the UA with the Government is a welcome milestone event.
Now that we have unfettered access to the Land we are rapidly progressing the
development of the Omagine Project and the finalization of the CCC contract. We
are pleased that the valuation process for Omagine’s Usufruct Rights is now
complete and with the UA now registered, the value of the Usufruct Rights will
be accounted for in Omagine’s financial statements. Subsequently, the
appropriate percentage of such value (presently 60%) will also be accounted for
in the Company’s consolidated financial statements in accordance with accounting
principles generally accepted in the United States (USGAAP). We have expended
considerable effort and resources during the past many months to the Company’s
and the Omagine Project’s great advantage”.

Sam Hamdan, Omagine’s Deputy-Managing Director remarked: “There is enormous
investor and banking liquidity in Oman and the GCC. With the Usufruct Agreement
now registered and the imminent conclusion of our consultant reviews, we expect
to be making several crucial consultant appointments in the coming months,
including: a financial adviser, hospitality adviser, real-estate adviser, master
planner, engineering consultant, construction management consultant and program
manager.”

Agron Telaku, Omagine’s Vice-President of Finance remarked, “During the past
months several important tasks were completed. We completed an independent third
party update to our feasibility study and we also had our internal financial
model updated by specialist real-estate investment bankers and advisers. The
updated feasibility study, land valuation reports and financial model have been
invaluable in the numerous discussions we have held with many investors and
major local and international banks.”

Telaku continued: “We have witnessed a large appetite for both investing in
Omagine’s equity and for providing project financing debt facilities for the
Omagine Project’s development. The banks with which we and CCC have met have
indicated that Omagine’s usufruct rights over the project land can and will be
utilized as collateral to support project financing debt facilities. We have
also met with several very high net-worth investors introduced by Mr. Drohan,
Mr. Hamdan and CCC who have indicated a high level of interest in becoming
Omagine equity investors. These investor discussions are ongoing”.

2

 



[imgs1_90ii.jpg]

About Royal Court Affairs.

Royal Court Affairs is an Omani organization representing the interests of His
Majesty, Sultan Qaboos bin Said, the ruler of Oman.

About Consolidated Contractors.

Consolidated Contractors International Company, SAL is a multi-national
construction and engineering company with over $5 billion of annual revenue,
130,000 employees worldwide and operating subsidiaries in, among other places,
every country in the Middle East and North Africa (the “MENA Region”).

About Omagine, Inc.

Omagine, Inc. is a publicly traded U.S. company (Stock Symbol: OMAG) with
17,386,111 common shares presently outstanding. The Company is focused on
real-estate, entertainment and hospitality opportunities in the MENA Region and
on the design and development of unique tourism destinations that are
thematically imbued with culturally aware, historically faithful, and
scientifically accurate entertainment experiences. Governments in the MENA
Region are seeking to diversify their economies and create employment for their
citizens via the development of tourism destination projects. It is the
Company’s opinion that this governmental strategic vision combined with the
enormous financial resources in the MENA Region will continue to present superb
development opportunities.

Investors or interested parties may visit Omagine’s website at www.omagine.com
for more information about the Company or http://agoracom.com/ir/omagine which
is the Company’s investor relations website.

This press release may contain forward-looking statements within the meaning of
the Private Securities Litigation Reform Act of 1995. Statements contained in
this press release that are not historical facts, may be deemed to be
forward-looking statements. Words such as "expects", "intends", "plans", "may",
"could", "should", "anticipates", "likely", “probably”, "believes" and words of
similar import also identify forward-looking statements.  These statements are
subject to risks and uncertainties. Forward-looking statements are based on
current facts and analyses and other information that are based on forecasts of
future results, estimates of amounts not yet determined and assumptions of
management. Readers are urged not to place undue reliance on the forward-looking
statements, which speak only as of the date hereof.  Additional information on
risks and other factors that may affect the business and financial results of
Omagine, Inc. can be found in the filings (the “SEC Filings”) of Omagine,
Inc. with the United States Securities and Exchange Commission (the “SEC”).
Investors are urged to review the Company’s SEC Filings.

Contact:

Omagine, Inc.

Corporate Inquiries

Charles P. Kuczynski, Vice-President

Telephone: +1-212-563-4141 -- Ext. 208

Email: charles.kuczynski@omagine.com

 



3
 

